An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT
ar

NEVADA

(G) lm’ia 

 

 

1 IN THE SUPREME COURT OF THE STATE OF NEVADA

Petitiﬂner,

vs- HLED
THE STATE OF NEVADA,

Respondent. MM 133 2015

g
1 PERCY LAVAE BACON, NO. 67803

J

 

TRACE Vi, LINDEMAN
CLERK OF SUPREME CDUR'F

BY

w...—=M

oé Ll « CLERK

ORDER DENYING PE TI TI ON

(This is a pm $8 petition for a writ of mandamus Petitinner
seeks an orcier directing Judge Kenneth Cory tn enter Written findings nf
fact and conclusions of law reﬂecting his decision that petititxner’s haheas
corpus petition was witheut merit! Withaut deciding uptm the merits (if
any claims raised in the documents submitted in this matter, we decline to
exercise our original jurisdiction See NBS 34.160; NR8 34.170.

Accordingly, we
ORDER the petition DENIED.

t w a
s s
y ‘ u ,m  7H ‘_   m“ IV“? I. mux  «my 1.3;“.

W1 . , as?
Douglas ' ”

 

cc: Hon. Kenneth Cory, District Judge
Percy Lavae Bacon
Attorney General/Carenn City
Clark Gaunt}; District Attarney
Eighth District Court Clerk

1 :1591